release number release date date date uil code internal_revenue_service te_ge technical_advice_memorandum area director office of appeals field operations east area philadelphia pa taxpayer's name taxpayer's address taxpayer's id number years involved conference held legend m issue is m’s sale of life_insurance policies to the non-member widows of deceased insured members within a year following the member's death - policies under which the widow can name as a beneficiary someone other than a dependent of the member - substantially related within the meaning of sec_513 performance by m of any purpose or function described in sec_501 of the internal_revenue_code the code to the exercise or facts m is the parent entity of a fraternal beneficiary society that operates under the lodge_system membership in m is limited to men of a particular faith under a group ruling issued by the internal_revenue_service m and its subordinate chapters are recognized as exempt from federal_income_tax under sec_501 of the code by reason of being an organization described in sec_501 among the purposes enumerated in m’s corporate charter for which m was formed are the purposes of rendering pecuniary aid to its members their families and beneficiaries of members and their families and of rendering mutual aid and assistance to its sick disabled and needy members and their families m operates as an insurance_company and contracts with full-time insurance sales persons to sell life_insurance annuities and related products to its members m sells individual life_insurance contracts to members that may include separate coverage for the member's spouse or dependents such contracts also provide the insured’s spouse the right after the insured’s death to request insurance coverage on her life and on the lives of the insured’s minor children the right must be exercised within one year following m's receipt of proof of the insured’s death specifically insurance contracts issued to members include the following provision or endorsement spouses right to apply for insurance in addition to the other rights and benefits provided under this contract after the insured’s death the insured’s spouse shall have the right to request insurance coverage on her life and on the lives of the insured’s minor children this right must be exercised within one year following the order's receipt of proof of the insured’s death the insurance coverage requested will be issued provided that satisfactory evidence of insurability is submitted to the order the date the insurance coverage takes effect will depend upon the rules of the order and the date the order accepts the evidence of insurability for purposes of this provision the following definitions apply insurance coverage includes all plans of life_insurance annuities and long term care insurance offered by the order at the age and premium class of the proposed insured or annuitant at the time of the exercise of this right insured’s minor children includes all children stepchildren and legally adopted children of the insured who have not yet reached their birthday as of the date insurance coverage is requested and insured’s spouse means the person to whom the insured is married as of the date of the insured’s death the widow’s right to purchase insurance within one year of her husband’s death is available only to a spouse whose husband was insured by m at the time of his death insured by m at the time of his death the widow may not purchase insurance from m the widow may apply for coverage in a different amount or of a different type than that previously held by the member a widow must meet normal underwriting requirements and criteria for the policy and amount she requests and the insurance products that the widow is entitled to purchase are virtually indistinguishable both in features and in price from the insurance sold by taxable insurance providers m represents that the widow is under no obligation to name a dependent of the deceased member as a beneficiary of any insurance coverage she purchases and is entitled to change the beneficiary at any time subject_to any state law restrictions if the member was not law sec_501 of the code exempts from federal income_taxation fraternal beneficiary societies orders or associations- a operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and b providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_1_501_c_8_-1 of the income_tax regulations the regulations’ provides that a fraternal beneficiary society is exempt from tax only if operated under the lodge_system or for the exclusive benefit of the members so operating operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by in order to a parent organization and largely self-governing called lodges chapters or the like be exempt it is also necessary that the society have an established system for the payment to its members or their dependents of life sick accident or other_benefits revrul_73_165 1973_1_cb_224 holds that a fraternal beneficiary society which carries on fraternal activities operates under a lodge_system and provides for member benefit payments may qualify for exemption under sec_501 of the code the ruling indicates that there is no requirement for exemption that either the fraternal features or the benefit features predominate as long as both features are present sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated business taxable income’ as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed under chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 in the case of an organization subject_to the tax imposed by sec_511 sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations says that gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations says that gross_income derives from unrelated_trade_or_business within the meaning of sec_513 if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt purposes sec_1_513-1 of the regulations says that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of the organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved analysis a fraternal beneficiary society described in sec_501 of the code is one operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents since the code does not define a fraternal beneficiary society we presume that congress used the term in the ordinary sense and according to its legal significance at the time that fraternal beneficiary societies were first exempted from federal income_taxation under sec_38 of the tariff act of date 36_stat_113 see 278_us_55 when congress exempted building and loan associations from the income_tax of course it was speaking of existing societies that commonly were known as such not of ideals that would have been hard to find 235_f_370 n d ohio the court shall assume that congress used the term fraternal beneficiary association according to its legal significance at the time the act of was passed citation omitted the term fraternal beneficiary society or association or order was extensively defined judicially and by state statute in the early twentieth century although most of the authorities containing these definitions do not directly address sec_501 or its predecessors they have legal significance when interpreting the term fraternal beneficiary society and the phrase providing for the payment of life sick accident and other_benefits to the members of such society order or association or their dependents contained in sec_501 the most thorough judicial definition of the term fraternal beneficiary association can be found in 74_f_775 cir where the court said we must accordingly assume that the words fraternal-beneficial were used in their ordinary sense -- to designate an association or society that is engaged in some work that is of a fraternal or beneficial character according to this view a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in unison to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause as a general_rule such associations have been formed for the purpose of promoting the social moral and intellectual welfare of the members of such associations and their families as well as for advancing their interests in other ways and in other respects many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members in commercial travelers’ life accident ass'n f pincite a federal court applied this definition of federal beneficiary society contained in nat'l union v marlow to conclude that a mutual protective association was not exempt from federal income_taxation under the predecessor of sec_501 as originally conceived then fraternal beneficiary societies existed principally to foster the communion and cooperation of their members for their mutual aid and benefit in furtherance of that confraternity the members took it upon themselves to contribute jointly and uniformly in the aid of their sick members and the families of deceased members an early treatise on fraternal insurance summarized the ideal of fraternalism as follows therefore let it be understood that the american fraternal system had its beginnings as a result of the fraternal desire of men to cooperate for their mutual welfare and happiness and that the benefit plan they introduced followed an innate prompting to protect their dependents see walter basye history and operation of fraternal insurance the first fraternal benefit funds were simple equal assessments against all the members of the society t he benefit fund under the plan of the first society consisted of a single assessment and the money remained in the hands of the subordinate lodge recorders until demanded by the grand lodge for the purpose of paying a death claim each death exhausted the fund but it was renewed by another assessment each member upon an assessment call being made without distinction on account of age or length of membership paid an equal amount - one dollar id pincite this memorandum does not specifically address the definition or limits of the term dependent for purposes of sec_501 as setting the limits of that term is not necessary to address the issue raised it was the distinctiveness of the early fraternal benefit funds that provided a justification for the treatment accorded fraternal beneficiary societies under federal and state law in addition to exemption from federal income_taxation fraternal beneficiary societies have commonly been exempted from the operation of the general insurance laws of the states and from state taxes except property taxes as is the case under the laws of the state from which m received its charter and courts have found that the feature that most distinguishes fraternal benefit plans from commercial insurance is that the fraternal plans are an expression of the fraternal ties between the members and not a commercial undertaking between insurer and insured thus in peterson v manhattan life ins co n e ill the court said the following regarding how fraternal beneficiary societies were distinguishable from commercial insurance_companies at the time the former were first exempted from federal income_taxation in the ordinary sense a fraternal order is not an insurance_company t he two classes of corporations are organized under different acts and for different purposes a life_insurance_policy may be obtained either by the insured or any one having an interest in his life may be payable to his estate to a creditor or to a beneficiary named the certificate of a beneficiary society may be obtained only by the member it cannot be payable to his estate but only to his widow or children or some one belonging to the classes mentioned in the statute again in 77_f2d_331 2d cir the court said like mutual insurance_companies beneficial associations doing business without capital on the assessment plan differ from companies dealing in insurance only the point of distinction lies in their organization they are formed usually not as insurance_companies but as social and benevolent associations the insurance being but an incident and not their main purpose the insurance feature is conducted not for the purpose of gain but for the object of benevolence the benefits are usually confined to limited classes of persons one not a member of the society being unable as a rule to obtain a certificate of insurance and the member's right to nominate the person to whom death_benefits shall be paid is usually limited either by statute article or by by-law usually the society and its members by their elected representatives are both the insurer and the insured and the members have the right through their representatives to make or change their contract of membership or insurance the insurance feature of such a fraternal society is exactly what its members through their representative form of government provide the idea that fraternal insurance derives its uniqueness from the fraternal bonds of the members was expounded by the supreme court of missouri in biggs v modern woodmen of america s w 2d mo fraternal benefit associations are essentially different in many respects from insurance_companies they confine their operations to their own members they do not solicit business from the general_public they usually limit the class of persons who may be designated as beneficiaries to certain relatives of members they do not operate for profit but accumulate a fund from contributions of members to be used in the aid or relief of members or their beneficiaries the members are in effect both insurers and insured the rights of the members or their beneficiaries to participate in the fund are not fixed by the terms of the certificate as in the case of an ordinary_life_insurance policy but depend also upon the constitution and by-laws of the association since they are self governing bodies regulations are made by the members themselves through their duly elected representatives and therefore there is good reason to regard them ina somewhat different light from conditions written in a policy of insurance by an ordinary insurance_company dealing with the general_public for profit recognizing such differences our legislature has enacted a statute that such societies shall be exempt from all provisions of the insurance laws of this state not only in governmental relations with the state but for every other purpose and no law hereafter enacted shall apply to them unless they be expressly designated therein the courts recognized that because state law at the time fraternal beneficiary societies were first exempted from federal income_taxation did not impose on these societies the heavy duties and restrictions that were imposed on old-line companies it was lawful and proper for the state to admit these societies into the arena of life_insurance only to the extent of mak ing provisions for the payment of benefits in case of death of its members from funds derived from assessments or dues collected from its members see state ex rel supreme lodge k p v vandiver s w mo accordingly a primary distinction between the payment of life sick accident or other_benefits to the members of a fraternal beneficiary society or their dependents and insurance sold by taxable insurance firms lies in the nature of the membership rights in a fraternal beneficiary society the sale of insurance to a member is part of the mutuality of interest that exists between the members of such societies on the other hand the sale of insurance to a non- member is nothing more that a mere contractual relationship between a policyholder and an insurance_company in 331_us_586 the supreme court said the relationship between a member and his fraternal benefit society differs from the ordinary contractual relationship between a policyholder and a separately owned corporate or stock insurance_company it differs also from that between an insured member of the usual business form of a mutual_insurance_company and that company the fact of membership in the fraternal benefit society is the controlling and central feature of the relationship as an organization described in sec_501 of the code m is subject_to the tax imposed under sec_511 on its unrelated_business_taxable_income sec_512 tells us that unrelated_business_taxable_income is income from an unrelated_trade_or_business regularly carried on furthermore sec_1_513-1 of the regulations tells us that gross_income is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such business is regularly carried on and the conduct of such trade_or_business is not substantially related to the organization’s exempt purposes m derives income from frequent and regular sales of insurance contracts to the widows of deceased members the sale of insurance is a trade_or_business and in the case of m such sales are regularly carried on thus unless such sales are substantially related to m’s performance of its exempt fraternal functions the revenue derived from those sales is includible in m’s unrelated_business_taxable_income to determine whether such sales constitute an unrelated_trade_or_business sec_1_513-1 of the regulations tells us to examine the relationship between those sales and the accomplishment of m’s fraternal purposes if it is found that such sales do not contribute importantly to m’s exempt fraternal purposes sec_1 d tells us that those sales are not substantially related to exempt purposes and are therefore unrelated_trade_or_business within the meaning of sec_513 of the code any sale of insurance that is inconsistent with the historical meaning of the term fraternal beneficiary society and the sec_501 phrase providing for the payment of life sick accident and other_benefits to the members of such society order or association or their dependents’ is not substantially related to m’s exempt purposes described in sec_501 emphasis added see 135_tc_276 aff'd 672_f3d_284 4th cir logically if an organization's tax- exempt_purpose in the context of determining whether an organization qualifies for exemption activities do not contribute to then surely these same activities cannot be said to be related to the organization's exempt_purpose in the context of the ubti provisions quoting 78_tc_246 aff'd 726_f2d_1097 6th cir m is organized for the exempt fraternal purpose of rendering pecuniary and mutual aid and assistance to its members and their dependents membership in m is limited to men the insurance contracts that m enters into with its members gives the member-insured’s spouse upon the death of the member-insured the right to request insurance coverage on her own life or the lives of the member-insured’s minor children which insurance can provide benefits to individuals who are not dependents of the member the member-insured’s spouse is ineligible for membership in m and thus lacks any fraternal relationship or mutuality of interest with the members of m the insurance coverage that is offered to the widow after the member's death is no mere continuation of the member's policy the widow may apply for coverage in a different amount or of a different type than that previously held by the member the widow is not guaranteed coverage but must satisfy m’s usual underwriting criteria before a policy will be issued to her indistinguishable both in features and in price from the insurance sold by taxable insurance providers consequently the sale of insurance to the widow is no different than an ordinary contractual relationship between a policyholder and an insurance_company further the insurance products that the widow is entitled to purchase are virtually importantly among the requirements for exemption under sec_501 is the requirement that a fraternal beneficiary society provide for the payment of life sick accident or other_benefits emphasis added to the members of the society or their dependents thus the sale of an insurance_policy by a fraternal beneficiary society cannot be said to contribute importantly to such society's exempt fraternal purpose to the extent that anyone other than a member of the society or a dependent of the member is named as a beneficiary of the policy if m allows the widow of a deceased member to purchase life_insurance on her own life the proceeds of the policy would be payable on the widow's own death to beneficiaries selected by the widow though the widow might name a dependent of the deceased member as the beneficiary of the policy she is under no obligation to do so and she is entitled to change the beneficiary at any time thus the widow could name as a beneficiary someone who was not a member or dependent of a member of the fraternal benefit society were to remarry after the member's death she could name her new spouse or any children of the new spouse as beneficiaries of her insurance_policy none of whom could be considered dependents of the member at the time of his death for example if the widow consequently m's sales of insurance contracts to the widows of deceased members have none of the characteristics that courts have said make fraternal insurance distinguishable from commercial insurance so as to justify exemption from taxation such contracts are not benefits payable to the widow on the death of the member compare state ex rel supreme lodge k p v vandiver above instead such insurance contracts are obtainable by persons other than members are paid for by persons other than members and are payable to persons who were never nominated by the member and who may not even have been dependents of the member compare peterson v manhattan life ins co and van de water v order of united commercial travelers of america above furthermore by selling insurance contracts to the widows of deceased members m does not confine its insurance operations to its own members rather it enters into purely commercial arrangements with insureds whose rights are fixed by the terms of the insurance_policy and not dependent by membership on the constitution and by-laws of the society compare biggs v modern woodmen of america above and because the insurance contracts offered to widows are substantially_similar in features and price to insurance contracts offered by large mutual life_insurance_companies such sales are not conducted for the object of although m’s corporate charter uses the term families sec_501 describes providing for the payment of benefits to dependents consistent with the code section constituting the basis for m's exemption we use the term dependents in describing m's exempt_purpose benevolence but appear to be conducted for the purpose of gain see van de water v order of united commercial travelers of america since there is nothing in m’s sale of insurance contracts to the widow of a deceased member to distinguish the relationship that exists between the widow and m from an ordinary contractual relationship between a policyholder and a corporate insurance_company compare order of united commercial travelers of america v wolfe above and since the widow would be able to name as a beneficiary of her policy someone other than a dependent of the member such sales do not contribute importantly to m’s exempt fraternal purpose of rendering pecuniary aid to its members and their dependents and thus are not substantially related other than through the production of funds to m’s exempt fraternal purposes therefore m's sales of commercial-type_insurance to non-members constitutes an unrelated_trade_or_business conclusion m's sale of life_insurance policies to the non-member widows of deceased insured members within a year following the member's death - policies under which the widow can name as a beneficiary someone other than a dependent of the member - is not substantially related within the meaning of sec_513 of the internal_revenue_code the code’ to the exercise or performance by m of any purpose or function described in sec_501
